UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7245


ERNEST LEE CARROLL,

                Plaintiff - Appellant,

          v.

KEVIN REESE; ARTHUR L. THOMAS; GERALDINE STEEDLEY; THOMAS
DOBSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Patrick Michael Duffy, Senior
District Judge. (9:09-cv-00199-PMD)


Submitted:   February 24, 2011            Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Lee Carroll, Appellant Pro Se. Matthew Blaine Rosbrugh,
MBR LAW, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ernest Lee Carroll appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983    (2006)    complaint.         We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                      Carroll

v.   Reese,    No.   9:09-cv-00199-PMD      (D.S.C.    Aug.    25,    2010).      We

dispense      with   oral   argument   because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2